Da rmnii’LE, J.
I concur in the opinion read by Judge Van Syckel, save as to the constitutionality of the act of 1870. I think that act unconstitutional, principally for the reason that it. authorizes, in substance and effect, the taking of the private property of a certain class of the stockholders of the United Railway and Canal Companies, for an alleged public use, without their consent, and without compensation first made, as required by Paragraph 9, of Section VII of Article 4 of the constitution of this state. Besides, I am not satisfied that the act, if it admits of the broad construction contended for by the appellees, is not for other reasons, not now necessary to be -discussed, in violation of the constitution.
I therefore vote to reverse the decision of the Chancellor, to the end that the ease may be remitted to the court below, and *484there proceeded with according to the law and the practice of that court.